Citation Nr: 1425421	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  08-22 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 percent for sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Carmichael, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from June 1976 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 


FINDING OF FACT

The Veteran's sarcoidosis is manifested by shortness of breath, occasional coughs, and chest pressure. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for sarcoidosis are not met. 38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. § 4.118 Diagnostic Code 6846. (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.   

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for sarcoidosis. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA examinations were conducted in June 2006, March 2008, and July 2012 (with additional an addendum opinion rendered in August 2008). During each examination, the evidence was reviewed and a history was elicited from the Veteran. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board remanded this matter in November 2011 for a new VA examination to assess the severity of the Veteran's pulmonary disability and the nature of that disability. The July 2012 examination and August 2012 addendum opinion are adequate as they were predicated on a review of the claims file; contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the current state and etiology of the Veteran's sarcoidosis. VA's duty to assist with respect to obtaining a VA examination or opinion for the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that he or the VA needs to obtain. All relevant facts have been properly and sufficiently developed.

Analysis

In July 2008, the RO assigned the Veteran a 10 percent disability rating under Diagnostic Codes 6600 - 6846. The Veteran contends that his service-connected sarcoidosis disability is more severe than is contemplated by the currently-assigned 10 percent rating. Upon review of the evidence, the Board denies the appeal.

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155. Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991). When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3. If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. See Fenderson v. West, 7 Vet. App. 55 (1994).  

Diagnostic Code 6846 provides that sarcoidosis is to be rated under either the rating criteria of Diagnostic Code 6846, or the active disease or residuals are to be rated as chronic bronchitis (Diagnostic Code 6600) and extra-pulmonary involvement rated under the specific body system involved. 

Diagnostic Code 6846 provides that sarcoidosis with chronic hilar adenopathy or stable lung infiltrates without symptoms or physiologic impairment is rated noncompensably (0 percent) disabling. Sarcoidosis with pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids is rated 30 percent disabling. Sarcoidosis with pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control is rated 60 percent disabling. Sarcoidosis with cor pulmonale, or; cardiac involvement with congestive heart failure, or; progressive pulmonary disease with fever, night sweats, and weight loss despite treatment, is rated 100 percent disabling. 38 C.F.R. § 4.97  (2011). 

Again, sarcoidosis may alternatively be rated as chronic bronchitis under Diagnostic Code 6600. Diagnostic Code 6600 provides that Forced Expiratory Volume in one second (FEV-1) of 71- to 80-percent predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 66- to 80-percent predicted, is rated 10 percent disabling. FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted, is rated 30 percent disabling. FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit), is rated 60 percent disabling. FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy, is rated 100 percent disabling. 38 C.F.R. § 4.97 . 

The evidence of record does not warrant an initial rating in excess of 10 percent for sarcoidosis. 38 C.F.R. § 4.7. 

VA treatment records indicate the Veteran was treated for pneumonia in February and March of 2007. In August 2007 a PFT was conducted and indicated a normal FEV1 of 84 percent and FVC of 109 percent. The record indicates there was significant improvement in the FEV1 after inhaled bronchodilators. Lung volumes and diffusing capacities were normal. The Veteran was diagnosed with mild obstructive airways disease which improves after inhaled bronchodilators.  

The Veteran was afforded an examination for his sarcoidosis in June 2006. The Veteran reported that he did not have from asthma attacks, or episodes of respiratory failure requiring respiration assistance from a machine. He stated he did not require any treatment for his respiratory condition. The Veteran also reported that he contracts infections easily from his respiratory condition which requires antibiotics periodically 2 times per year for 2 weeks at a time. The examiner noted there was no functional impairment resulting from the Veteran's condition that his breath sounds were symmetric, with no rhonchi or rales, and his expiratory phase was within normal limits. PFT results indicated FEV-1/FVC of 84 to 97 percent. The examiner noted, a DLCO was not done as the PFT results were sufficient to evaluate the pulmonary status of the Veteran. The examiner diagnosed the Veteran with sarcoidosis noting subjective factors as history and objective factors as medical records. The examiner noted the Veteran did not have any complications secondary to his pulmonary disease. 

The Veteran was afforded another examination for sarcoidosis in March 2008. The examiner opined that he did not have sarcoidosis, but presented symptoms more consistent with chronic bronchitis or chronic obstructive pulmonary disease (COPD). The examiner requested follow up with a pulmonologist. 

In June 2008, a pulmonologist concurred that the Veteran did not have any current sarcoidosis, but that he may have an obstructive airway disease. The pulmonologist also noted that there could be a cardiovascular cause for the Veteran's shortness of breath. Although a pulmonary function test and chest x-ray are associated with the pulmonologist's opinion, his letter indicates that additional follow-up testing was advised and that the Veteran was instructed to return for further treatment. 

In accordance with the November 2011 Board remand, the Veteran was afforded a new examination in July 2012. After a thorough review of the Veteran's claim file the examiner provided an addendum opinion in August 2012 confirming his July 2012 findings. The examiner noted the Veteran's reported symptoms of shortness of breath with exertion and occasional chest pressure, morning and occasional coughs at other times in the day. The examiner noted the lung function revealed normal DLCO and volumes, no adenopathy and no interstitial lung disease. After reviewing the Veteran's complete claims file the examiner opined the Veteran did not have sarcoidosis but that the Veterans symptoms could be attributable to a common viral illness.  The examination report included PFT results dated April 2012 noting FEV-1of 67 to 90 percent, DLCO of 90 percent with normal lung volumes, normal gas exchange, and reversible small airways disease. 

The probative evidence of record does not reveal sarcoidosis with pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids required for a 30 percent rating under 38 C.F.R § 4.97, Diagnostic Code 6846 and pulmonary function tests (PFTs) do not demonstrate FEV-1 of 56- to 70-percent predicted, required for  a 30 percent rating under 38 C.F.R. § 4.97, Diagnostic Code 6600. Accordingly, the preponderance of the evidence is against a disability rating greater than 10 percent for the Veteran's sarcoidosis disability. 38 C.F.R. § 4.3. The claim is denied. 

The Board has also considered whether the issue of entitlement to a TDIU has been raised by the record. In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record. The Court further held that when evidence of unemployability is submitted at the same time the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Id.  In this case, the Veteran has not asserted and the evidence does not suggest that the Veteran's disabilities impact his ability to obtain or retain employment. Thus, the Board finds that no further consideration of a TDIU is warranted at this time. 

As there is no evidence supporting an increased rating for sarcoidosis, there also is no basis for a staged rating and the claim must be denied as to the specific rating. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating, that doctrine is not applicable. See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).     



	(CONTINUED ON NEXT PAGE)






ORDER

An initial disability rating greater than 10 percent for sarcoidosis is denied.




____________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


